Citation Nr: 1640001	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  10-43 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee 


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for diabetes mellitus (DM), to include as due to exposure to herbicides.

3.  Entitlement to service connection for residuals of prostate cancer, to include as due to exposure to herbicides. 

4.  Entitlement to service connection for a heart condition including as secondary to DM, to include as due to exposure to herbicides. 

5.  Entitlement to service connection for hypertension, claimed as secondary to DM, to include as due to exposure to herbicides. 

6.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to DM, to include as due to exposure to herbicides. 

7.  Entitlement to service connection for a circulation disorder, claimed as secondary to DM, to include as due to exposure to herbicides. 

8.  Entitlement to service connection for residuals of right foot surgery for an ingrown toenail, claimed as secondary to DM, to include as due to exposure to herbicides.   

9.  Entitlement to service connection for residuals of left foot surgery for an ingrown toenail, claimed as secondary to DM, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to June 1966 with additional periods of active duty for training (ADT) in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2012, the Veteran testified at a Board hearing before the undersigned via video conference from the RO.  

In an April 2014 decision, the Board denied service connection for right-sided pain secondary to service-connected residuals of an inguinal hernia repair; dismissed issues of entitlement to an initial disability rating in excess of 10 percent for residuals of a right inguinal hernia repair and an initial compensable disability rating for a scar from a right inguinal hernia repair; and remanded the issues of entitlement to service connection for DM, a skin condition, hypertension, residuals of bilateral foot surgery, peripheral neuropathy, a heart condition, a circulation disorder, residuals of prostate cancer, bilateral hearing loss, and bilateral tinnitus.

In an April 2015 rating decision, service connection was granted for left ear hearing loss, tinea versicolor, and tinnitus; thus resolving those issues.  

The issues of entitlement to service connection for residuals of right foot surgery for an ingrown toenail, claimed as secondary to DM, to include as due to exposure to herbicides and entitlement to service connection for residuals of left foot surgery for an ingrown toenail, claimed as secondary to DM, to include as due to exposure to herbicides, addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam including aboard a vessel in the inland waterways, Korea, or Thailand.

2.  The Veteran's DM, prostate cancer, ischemic heart disease, hypertension, and peripheral neuropathy are not attributable to service and were not manifest in the initial post-service year.

3.  A circulation disorder is not attributable to service.

4.  The Veteran does not have right ear hearing loss disability as contemplated by 38 C.F.R. § 3.385; any current hearing impairment is not attributable to service nor was such present within one year of separation from service.


CONCLUSIONS OF LAW

1.  DM was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).

2.  Prostate cancer was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).

3.  Ischemic heart disease was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).

4.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).

5.  Peripheral neuropathy was not incurred or aggravated in service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).  

6.  A circulation disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

7.  Right ear hearing loss was not incurred in or aggravated by active service and right ear sensorineural hearing loss may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in June 2008 and February 2009 letters prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  

The Veteran's representative asserts that further development should be undertaken to verify the Veteran's claimed exposure to herbicides during service.  However, as discussed in detail below, the RO already sufficiently attempted to verify the Veteran's type of service and the Board does not find that further action would yield additional pertinent findings.  

The Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Board remanded this case for additional Reserve service records to be obtained.  The RO indicated that Navy Reserve records either would be maintained by the Navy or, if retired, on file at National Personnel Records Center (NPRC) and, or National Archives and Records Administration (NARA).  Although the RO repeatedly requested records, the requests yielded futile results.  In addition, a records check with DFAS produced no records.  The RO also attempted to secure all post-service records which were obtained to the extent possible.  The Veteran was notified of all actions.  He has not further presented any records.  The Veteran was also provided with VA audiological and hypertension examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide an opinion regarding the etiology of the Veteran's claimed right ear hearing loss and hypertension conditions condition.  

With regard to the other service connection claims addressed herein, the Veteran claims that DM, prostate cancer, and ischemic heart disease are due to inservice herbicide exposure.  He claims that the ischemic heart disease, peripheral neuropathy, and circulation disorder are secondary to DM.  The Board finds that a VA examination is not necessary to determine whether these disabilities are related to service, as the standards of the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.  The Veteran was not treated during service for any of these disorders nor does he assert this is the case.  All claimed disabilities were diagnosed many years after service.  In light of these findings, the second and third prongs of McLendon have not been met.  As discussed in detail below, there was no presumed inservice exposure to herbicides.  The Veteran is not service-connected for DM, so secondary service connection for other claimed disorders as due to that disorder is inapplicable.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.  VA's duty to assist has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Herbicide Exposure

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  Further, in certain circumstances, veterans who served in vessels in the inland waterways of Vietnam were exposed to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In addition, in certain circumstances, a veteran may have been exposed to herbicides while serving in Thailand and Korea.  A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the department of Defense, operated in or near the Korean demilitarized zone (DMZ), in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See also 38 C.F.R. § 3.814(c)(2).  38 C.F.R. § 3.307 (a)(6)(iv).  In some limited instances, herbicide exposure in Thailand is recognized.  See M21-1 Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C.10.r.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 - 47,928 (Aug. 10, 2012).  The diseases listed at 38 C.F.R.  3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The Board notes that in the notice of proposed rulemaking, it was explained that the term "ischemic heart disease" does not encompass hypertension or peripheral manifestations of arteriosclerotic heart disease, such as peripheral vascular disease or stroke.  Note 2 of section 3.309(e) expressly states that the term ischemic heart disease does not include hypertension.  38 C.F.R. § 3.309(e).  Consequently, service connection is not warranted for hypertension under the provisions of presumptive service connection pertaining to exposure to herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran does not assert nor does the record show that he served in Korea or Thailand.  He also currently does not assert that he stepped foot in Vietnam, although that appeared to be an initial assertion.  

The Veteran initially indicated that he was exposed to Agent Orange during a deployment to Vietnam.  He implied that he was on board a ship which was deployed to Vietnam and loaded and unloaded containers of Agent Orange.  The Veteran served aboard the USS Rockbridge.

VA's General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term " Vietnam era" means the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.  In order for the presumption of service connection based upon herbicide exposure to apply, a veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  Haas.

M21-1, Part IV, Subpart ii, 2.C.3.m. states that exposure to herbicide is established on a presumptive basis if the evidence shows that the ship (1) operated primarily on the inland waterways of Vietnam, such as river patrol boats, (2) operated temporarily on the inland waterways of Vietnam, (3) docked to a pier or shore of Vietnam and the claimant provides a statement of personally going ashore, (4) operated on the offshore waters of Vietnam, if the conditions of service involved duty or visitation on the ground in Vietnam, or (5) operated in other locations, if the conditions of service involved duty or visitation on the ground in Vietnam.  M21-1, Part IV, Subpart ii, 2.C.3.m. also states that exposure to herbicide is established on a presumptive basis if the evidence places the Veteran onboard the ship at the time the ship docked to the shore or pier or operated in inland waterways, and the Veteran has stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier or that crew members were sent ashore when the ship operated on close coastal waters.

In this regard, for purposes of adjudicating claims involving veterans serving aboard U.S. Navy vessels, VA has made a distinction between "Brown Water" Navy vessels (smaller vessels that "operated on the muddy, brown-colored inland waterways of Vietnam:) and "Blue Water" Navy vessels ("larger gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean.").  See, e.g., Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).  Veterans who served in deep-water naval vessels off the coast of Vietnam during the Vietnam War are referred to as "Blue Water Navy Veterans," and there is no presumption of exposure to herbicides for such claimants.  See Presumption of Exposure to Herbicides for Blue Water Navy Vietnam Veterans Not Supported, 77 Fed. Reg. 76170 (Dec. 26, 2012).  Service on a deep-water vessel off the shores of Vietnam is not considered service in Vietnam for purposes of 38 C.F.R. § 3.307(a)(6).  VAOPGCPREC 27-97.  In order for the presumption of exposure to be extended to a "blue water" Navy veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  See, e.g., VBA Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010). 

"Inland waterways" are not defined in VA regulations; however, the VA Adjudication Procedure Manual provides interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  A document compiled for VA entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" contains a list of ships that operated primarily or temporarily on Vietnam's inland waterways, ships that docked to the shore or pier in Vietnam, and ships that operated on Vietnam's close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.

In this case, the record does show that the Veteran served in Korea or Thailand or that he physically stepped foot in Vietnam.  The Board further notes that the USS Rockbridge is not one of the recognized Vietnam "brown water" vessels.  Thus, there is no presumption that the Veteran was exposed to Vietnam on that basis.  In June 2004, the Department of the Navy reported that it was unable to substantiate any service by the Veteran in the Republic of Vietnam and a Formal Finding of a Lack of Information Required to Corroborate Claims Associated with Agent Orange Exposure was completed in July 2010 which indicated that the Joint Services Records Research Center (JSRRC) confirmed that herbicides were not used during the period the Veteran claimed to have been exposed.  

The Veteran has asserted that he was contaminated by Agent Orange and/or herbicides in Panama and Puerto Rico.  Specifically, this reportedly occurred while his unit was supporting U.S. Marine training at the Jungle Warfare School in Panama.  The Veteran asserts that he was told by Marines that spraying at the Jungle Warfare School involved the use of Agent Orange or herbicides.  The Veteran contends that he was exposed to herbicide while he was a crewmember aboard an amphibious personnel ship transporting Marines to train in the jungle before their deployment to Vietnam.  He has reported that he was assigned to a LCVP board that transported the Marines from the ship to the jungle along with their equipment.  He indicated that this claimed exposure is the cause of his disabilities.  The Veteran stated that he served aboard the USS Rockbridge, which transported Marines and their equipment from North Carolina to Guantanamo Bay, Cuba; Vieques, Puerto Rico, and Panama to conduct jungle warfare training.  He related that the Marines used a chemical to kill vegetation, trees, plants, and small animals.  He said that the Marines told him the herbicide chemical acted the same as Agent Orange or was Agent Orange.  

As previously noted, the Veteran's representative asserts that further development should be undertaken to verify the Veteran's claimed exposure such as obtaining the deck logs of the Veteran's vessel; however, the Board does not find that this is necessary beyond the actions that have already been conducted in that regard since only exposure in Vietnam, Korea, and Thailand is recognized and VA has already undertaken efforts to verify the Veteran's type of service.  As such, the Veteran is not presumed to have been exposed to herbicides during service, and, to the extent that he has diagnoses of any of the presumptive disorders (DM, prostate cancer, ischemic heart disease, and peripheral neuropathy), he is not entitled to presumptive service connection based on herbicide exposure  

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, certain chronic diseases such as DM, hypertension, valvular heart disease, malignant tumors, and organic diseases of the nervous system such as sensorineural hearing loss and peripheral neuropathy, will be presumed to have been incurred in or aggravated by service if such diseases become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability resulting from disease or injury incurred during ADT or injuries suffered during inactive duty training (IADT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and IADT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IADT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IADT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard service (ADT or IADT with no active duty) is not a "veteran" as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IADT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IADT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

DM

The STRs do not reveal any complaints, findings, treatment, or diagnosis of DM.  The May 1966 separation examination included sugar testing which was normal.  Likewise, DM was not shown to be manifest within a year of service.  

The post-service medical evidence shows that DM was first diagnosed in 1998, which occurred many years after service.  The Veteran asserts that he was exposed to Agent Orange or other herbicides which caused DM; however, as noted, there is no presumption of such exposure.  Otherwise, the Veteran does not assert that there is any other etiological connection to service; likewise, there is no other competent and credible evidence that DM was otherwise incurred in service or manifest within a year of service.  

Residuals of Prostate Cancer

The STRs do not reveal any complaints, findings, treatment, or diagnosis of prostate abnormality including cancer.  The May 1966 separation examination included genitourinary system examination which was normal.  Likewise, prostate cancer was not shown to be manifest within a year of service.  

The post-service medical evidence shows that prostate cancer was first diagnosed many years after service.  The Veteran underwent a radical retropubic prostatectomy bilateral pelvic lymphadenectomy in May 2008.  The Veteran asserts that he was exposed to Agent Orange or other herbicides which caused prostate cancer; however, as noted, there is no presumption of such exposure.  Otherwise, the Veteran does not assert that there is any other etiological connection to service; likewise, there is no other competent and credible evidence that prostate cancer was otherwise incurred in service or manifest within a year of service.  


Hypertension

The STRs do not reveal any complaints, findings, treatment, or diagnosis of hypertension.  The May 1966 separation examination included blood pressure testing which was 130/70.  Hypertension was not diagnosed.  Likewise, hypertension was not shown to be manifest within a year of service.  

The post-service medical evidence shows that hypertension was first diagnosed many years after service.  In June 2014, the Veteran was afforded a VA examination.  The examiner reviewed the STRs and noted the blood pressure reading at separation.  The examiner also considered the Veteran's report that hypertension was initially diagnosed in 1998/1999 which is supported by private treatment records.  The examiner concluded that given the normal separation examination and the span of about 30 years between service and the initial diagnosis of hypertension, it was less likely that the hypertension began during service or was related to any incident in service.  This medical opinion is probative on that point.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The medical examiner's opinion outweighs any assertions by the Veteran to the contrary as it is more probative given the examiner's expertise and the level of complexity of the medical questions of etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran is not service-connected for DM; thus there is no basis for service connection as secondary to DM.

Heart

The STRs reveal that in June 1965, the Veteran complained of chest pain in conjunction with a cold.  In April 1966, the Veteran complained of left sided chest pain which was determined to be noncardiac in nature.  In May 1966, the Veteran continued to complain and it was determined that he had a respiratory illness (bronchitis).  On the separation examination, the heart evaluation was normal.  Likewise, a heart condition was not shown to be manifest within a year of service.  

The post-service medical evidence shows that heart disability, including ischemic heart disease/coronary artery disease (CAD), was first diagnosed many years after service.  The June 2014 hypertension examiner indicated that heart disability was diagnosed in 2004 which is consistent with private treatment records.  The Veteran asserts that his heart disease is secondary to his DM, but DM is not service-connected.  Otherwise, the Veteran does not assert that there is any other etiological connection to service; likewise, there is no other competent and credible evidence that heart disability was otherwise incurred in service or manifest within a year of service.  

Peripheral Neuropathy

The STRs do not reveal any complaints, findings, treatment, or diagnosis of peripheral neuropathy.  The May 1966 separation examination included evaluation of the upper and lower extremities which was normal.  Peripheral neuropathy was not diagnosed.  

The post-service medical evidence shows that the Veteran has been diagnosed as having complications of DM and has complained of peripheral neuropathy/diabetic neuropathy.  However, he is not service-connected for DM.  Otherwise, the Veteran does not assert that there is any other etiological connection to service; likewise, there is no other competent and credible evidence that peripheral neuropathy was manifested within one year of service or is otherwise incurred in service.  

Circulation Disorder

The STRs do not reveal any complaints, findings, treatment, or diagnosis of a circulation disorder.  The May 1966 separation examination included a vascular evaluation which was normal.  A circulation disorder was not diagnosed.  

The post-service medical evidence shows that the Veteran has complained of circulation problems in his feet.  It has been noted that during the 2000's, the Veteran has worn support stockings for venous stasis.  The hypertension examiner in June 2014 noted peripheral vascular disease (PVD).  The Veteran asserts that his circulatory disability is secondary to his DM, but he is not service-connected for DM.  Otherwise, the Veteran does not assert that there is any other etiological connection to service; likewise, there is no other competent and credible evidence that a circulatory disorder was otherwise incurred in service.  

Right Ear Hearing Loss

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  

The Board previously conceded that the Veteran was exposed to acoustic trauma during service.  The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  However, the STRs do not reveal right ear hearing loss during service.  

Both the enlistment examination and separation examination showed that "whispered voice test" was 15/15 (normal) in each ear.  Although whispered voice testing is not reliable, the STRs do not otherwise indicate right ear hearing loss.  Nonetheless, the lack of a demonstration of hearing loss disability during service may be overcome by post-service findings.  However, right ear hearing loss was not manifest during the one year presumptive period after service, and hearing loss within the definition of 38 C.F.R. § 3.385 has not been demonstrated at any time.  In October 2014, the Veteran was afforded a VA examination.  The authorized audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
25







Speech discrimination score in the right ear was 96.  The Veteran was diagnosed with sensorineural hearing loss at 6000 Hertz or higher.  The examiner indicated that only whispered voice tests were performed during the Veteran's period of service.  The examiner stated that it must be assumed that his hearing was within normal limits at entry as there is no evidence to the contrary.  The Veteran reported significant noise exposure to a 5 inch gun which he recalls having tinnitus for up to 6 to 7 hours after firing the weapon.  This report would be consistent with acoustic trauma to the auditory system after exposure to significant impulsive noise levels.  The whispered voice test at separation from the service is an inadequate measurement of hearing sensitivity, and therefore hearing loss at separation cannot be excluded.  As a civilian, Veteran reported working in an office setting (administration/management/Pentagon).  The Veteran denied significant noise exposure as a civilian.  Based on the above information, the examiner opined that it was at least as likely as not (50/50 probability) that the Veteran's current hearing loss is related to noise exposure while in the Navy. 

However, the Veteran has never had, during service, or at the current time, right ear hearing loss disability as contemplated by 38 C.F.R. § 3.385.  The Court has  stated that the 38 C.F.R. § 3.385 "prescribes the level at which a hearing loss becomes a disability for purposes of entitlement to VA compensation.... [N]ot every change in hearing should be service connected."  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

While the Veteran is competent to report that he has trouble hearing, he is not competent to report that he has a certain level of hearing impairment as measured in Hertz as such assessments are not simple in nature.  See Jandreau; see also Woehlaert.  Thus, the audiograms are more probative.  The audiograms show no hearing loss disability per 38 C.F.R. § 3.385.  Since hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385, service connection is not warranted.  Palczewski.   

Conclusion for Service Connection Issues

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.



ORDER

Entitlement to service connection for DM, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for residuals of prostate cancer, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for a heart condition including as secondary to DM, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for hypertension, claimed as secondary to DM, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for peripheral neuropathy, claimed as secondary to DM, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for a circulation disorder, claimed as secondary to DM, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for right ear hearing loss is denied.


REMAND

The Veteran has asserted that his residuals of right and left foot surgery for an ingrown toenail are due to feet problems that began during service due to the boots he was issued.  He indicated that his feet problems began with a foot fungus which led to his toenail issues.  The Board finds that the Veteran should be afforded a VA examination.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right and left foot toenail disability.  Any indicated tests, if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right or left toenail disability, including an ingrown toenail or toenail fungus, had its clinical onset during service or is related to any in-service disease, event, or injury, including the type of boot the Veteran wore during service or his duties aboard the USS Rockbridge.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue(s) on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


